UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2009 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 0-8157 THE RESERVE PETROLEUM COMPANY (Exact name of registrant as specified in its charter) Delaware 73-0237060 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6801 N. Broadway, Suite 300, Oklahoma CityOK 73116-9092 (Address of principal executive offices) (405) 848-7551 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filer £ Accelerated filer £ Non-accelerated filer£ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £NoT As ofMay 11, 2009, 162,132.64 shares of the Registrant’s $.50 par value common stock were outstanding. PART 1 FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 1 THE RESERVE PETROLEUM COMPANY CONDENSED BALANCE SHEETS ASSETS March31, December31, (Unaudited) (Derived from audited financial statements) Current Assets: Cash and Cash Equivalents $ $ Available for Sale Securities Trading Securities Refundable Income Taxes Receivables Investments: Equity Investments Other Property, Plant & Equipment: Oil & Gas Properties, at Cost Based on the Successful Efforts Method of Accounting Unproved Properties Proved Properties Less Valuation Allowance and Accumulated Depreciation, Depletion & Amortization Other Property & Equipment, at Cost Less Accumulated Depreciation & Amortization Total Property, Plant & Equipment Other Assets Total Assets $ $ See Accompanying Notes 2 THE RESERVE PETROLEUM COMPANY CONDENSED BALANCE SHEETS LIABILITIES AND STOCKHOLDERS’ EQUITY March31, December31, (Unaudited) (Derived from audited financial statements) Current Liabilities: Accounts Payable $ $ Other Current Liabilities Deferred Income Taxes and Other Long Term Liabilities: Asset Retirement Obligation Dividends Payable Deferred Income Tax Liability Total Liabilities Stockholders’ Equity: Common Stock Additional Paidin Capital Retained Earnings Less – Treasury Stock Total Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See Accompanying Notes 3 THE RESERVE PETROLEUM COMPANY CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March31, Operating Revenues: Oil and Gas Sales $ $ Lease Bonuses and Other Operating Costs and Expenses: Production Exploration Depreciation, Depletion, Amortization and Valuation Provisions General, Administrative and Other Income from Operations Other Income, Net Income Before Income Taxes Provision for Income Taxes: Current Deferred ) Total Provision for Income Taxes Net Income $ $ Per Share Data Net Income, Basic and Diluted $ $ Weighted Average Shares Outstanding, Basic and Diluted See Accompanying Notes 4 THE RESERVE PETROLEUM COMPANY CONDENSED STATEMENTS OF CASH FLOW (Unaudited) Three Months Ended March31, Net Cash Provided by Operating Activities $ $ Cash Flows Applied to Investing Activities: Purchases of Available for Sale Securities ) ) Maturity of Available for Sale Securities Proceeds from Disposal of Property Purchase of Property, Plant & Equipment ) ) Cash Distribution from Equity Investment Purchase of Equity Investment in Gathering System ) Net Cash Applied to Investing Activities ) ) Cash Flows Applied to Financing Activities: Dividends Paid to Stockholders ) ) Purchase of Treasury Stock ) ) Total Cash Applied to Financing Activities ) ) Net Change in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ Supplemental Disclosures of Cash Flow Information, Cash Paid During the Periods for: Interest $ $ Income Taxes $ $ See Accompanying Notes 5 THE RESERVE PETROLEUM COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS
